               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

 JAMES L. BARKER, JEANNE A.                      CV 17-21-BLG-SPW-TJC
 BARKER,                                         CV 17-55-BLG-SPW-TJC

                     Plaintiffs,
                                                 ORDER
 vs.

 ONEWEST BANK, CIT BANK,
 N.A., FIRST AMERICAN TITLE
 COMPANY OF MONTANA, INC.,
 Trustee, CHARLES PETERSON,
 Trustee,

                     Defendants.

       A Status Conference was held on October 30, 2018. Accordingly, IT

IS HEREBY ORDERED that:

1.     Plaintiff shall file an Amended Complaint, or the parties shall file a

Stipulation for Dismissal, together with a proposed order dismissing the case

by November 20, 2018.

2.     If neither an Amended Complaint nor a Stipulation for Dismissal is

filed by the deadline, the Court will recommend to Judge Watters that this

action be dismissed with prejudice.

       DATED this 30th day of October, 2018.

                                        ______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
